                          Case 17-12457-RAM                  Doc 60         Filed 07/23/21            Page 1 of 8
 Fill in this information to identify the case:


 Debtor 1 YANET LAVADO

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the SOUTHERN DISTRICT OF FLORIDA

 Case number 17-12457


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                    12/15
 If the debtor’s plan provides for payment of post petition contractual installments on your claim secured by a security interest in the debtor’s
 principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
 to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: The Bank of New York Mellon, f/k/a, The                          Court claim no. (if known): 1
 Bank of New York, as trustee, for the benefit of the registered
 holders of Structured Asset Mortgage Investments II Trust
 2006-AR8, Mortgage Pass-Through Certificates, Series 2006-
 AR8

 Last four digits of any number
 you use to identify the debtor’s 2696                                              Date of payment change: 10/01/2021
 account:                                                                           Must be at least 21 days after date of this notice

                                                                                    New total payment:           $ 1334.11

                                                                                   Principal, interest, and escrow, if any

  Part 1:      Escrow Account Payment Adjustment

  1. Will there be a change in the debtor’s escrow account payment?

     ☐ No

      ☒     Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why: ___________________________________________________


              Current escrow payment: $660.04                     New escrow payment: $596.96


  Part 2:      Mortgage Payment Adjustment

  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
     variable-rate note account?

     ☒ No
     ☐ Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non bankruptcy law. If a notice is not
        attached, explain why:

             Current interest rate:              %                    New interest rate:        ___________%

             Current principal and interest payment: $ ________ New principal and interest payment: $ ___________




Official Form 410S1                     Notice of Mortgage Payment Change                                                    page 1
                               Case 17-12457-RAM                       Doc 60      Filed 07/23/21         Page 2 of 8
Debtor1 YANET LAVADO                                                           Case Number (If known):17-12457
            First Name         Middle Name             Last Name


  Part 3:        Other Payment Change


  3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

      No

           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
            modification agreement. (Court approval may be required before the payment change can take effect.)

                Reason for change:

     Current mortgage payment: $ _______________                   New mortgage payment: $ _____________________


   Part 4: Sign Here

    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
    and telephone number.

    Check the appropriate box.

    ❐I am the creditor.
    ☐
    X I am the creditor’s authorized agent.
    I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of
    my knowledge, information, and reasonable belief.


              ReShaundra M. Suggs
         _____________________________________________                                                07/23/2021
                                                                                              Date _________________
        Signature




           ReShaundra M Suggs
  Print: __________________________________________________                                  Title     Attorney
         First Name              Middle Name                       Last Name




  Company:      Choice Legal Group PA

  Address
                      Number              Street


     PO Box 771270, Coral Springs FL 33077
  ______________________


                      City                     State        Zip Code



  Contact phone:      954-453-0365                                                   Contact Email:   reshaundra.suggs@clegalgroup.com




Official Form 410S1                          Notice of Mortgage Payment Change                                          page 2
                  Case 17-12457-RAM               Doc 60       Filed 07/23/21         Page 3 of 8



I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern District of
Florida and I am in compliance with the additional qualifications to practice in this court set forth in Local Rule
2090-1(A) and that a true and correct copy of the Notice of Payment Change of The Bank of New York Mellon,
f/k/a, The Bank of New York, as trustee, for the benefit of the registered holders of Structured Asset Mortgage
Investments II Trust 2006-AR8, Mortgage Pass-Through Certificates, Series 2006-AR8 was delivered to the
addressees on the attached mailing list by First Class U. S. Mail postage pre-paid and or electronically mailed this
23rd day of July, 2021.

                                                       Choice Legal Group, P.A.
                                                       P.O. Box 771270
                                                       Coral Springs, FL 33077
                                                       Telephone: (954) 453-0365/1-800-441-2438
                                                       Facsimile:    (954) 771-6052
                                                       reshaundra.suggs@clegalgroup.com
                                                             ReShaundra M.
                                                       By: _______________________          Suggs
                                                       ReShaundra M. Suggs, Esq.
                                                       Bar Number: 77094
            Case 17-12457-RAM       Doc 60   Filed 07/23/21   Page 4 of 8




Mailing List for Bankruptcy Case No:17-12457-RAM

U.S. TRUSTEE
OFFICE OF THE US TRUSTEE
51 S.W. 1ST AVE., SUITE 1204
MIAMI, FL 33130

NANCY K. NEIDICH, TRUSTEE
POB 279806
MIRAMAR, FL 33027

YANET LAVADO
6369 NW 173RD ST
HIALEAH, FL 33015-4466

ROBERT SANCHEZ, ESQ
355 W 49 ST.
HIALEAH, FL 33012
Case 17-12457-RAM   Doc 60   Filed 07/23/21   Page 5 of 8
                            Case 17-12457-RAM            Doc 60        Filed 07/23/21      Page 6 of 8


            B. Escrow Reserve Requirements – RESPA/Federal law allows lenders to maintain a maximum of two months
               reserve in your escrow account, commonly referred to as a cushion. However, based on state, investor, or
               modification requirements your cushion requirement may be less than the Federal requirement. Your account has
               a monthly reserve requirement of 0 months.

            C. Escrow Surplus – The actual beginning balance on your account in Tables 3 and 4 is $1,701.33. According to
               the projections shown in Tables 3 and 4, your required beginning balance should be $1,193.99.

                 This means you have a surplus of $507.34. If your account meets minimum criteria defined below, we will send a
                 refund check for this surplus under separate cover for the full or partial refund¹.

                 Please be advised that this is not an attempt to collect any pre-petition debt, which we have previously claimed on
                 the Proof of Claim.

                 Your unpaid pre-petition escrow amount is $0.00. This amount has been removed from the projected starting
                 balance.

                 Your total refund is $507.34, which is determined by subtracting your required beginning escrow account balance
                 from your actual beginning escrow account balance. $1,701.33 - $1,193.99 = $507.34.

Table 3 below shows a detailed history of your escrow account transactions since your last analysis. An asterisk (*) indicates a
difference from a previous estimate in either the date or the amount. The letter E beside an amount indicates that the payment or
disbursement has not yet occurred but is estimated to occur as shown prior to the effective date of this new analysis. Please
note, if the payment or disbursement month shown in table 3 is the same month of this completed analysis and there is an
asterisk (*) or the letter E next to the amount, the disbursement or amount may have already occurred by the time you receive this
analysis statement and the actual amount may differ from the amount reflected below.

Table 3
                                                            Payments                 Disbursements
Month                     Description            Estimate           Actual     Estimate         Actual      Total Balance
History                   Beginning Balance                                                                    $-6,280.22
November 2020             COUNTY TAX               558.54         3,061.51 E    1,583.42       1,621.59 *        -4,840.30
December 2020                                      558.54         1,071.82 E        0.00            0.00         -3,768.48
January 2021                                       558.54           535.91 E        0.00            0.00         -3,232.57
February 2021                                      558.54           535.91 E        0.00            0.00         -2,696.66
March 2021                                         558.54           535.91 E        0.00            0.00         -2,160.75
April 2021                                         558.54           535.91 E        0.00            0.00         -1,624.84
May 2021                  FLOOD INS                558.54             0.00 E        0.00         582.00 *        -2,206.84
June 2021                 HAZARD INS               558.54         6,888.05 E        0.00       4,960.00 *          -278.79
July 2021                 HAZARD INS               558.54           660.04 E    4,541.00           0.00 E           381.25
July 2021                 FLOOD INS                  0.00             0.00 E      578.00           0.00 E           381.25
August 2021                                        558.54           660.04 E        0.00           0.00 E         1,041.29
September 2021                                     558.54           660.04 E        0.00           0.00 E         1,701.33




                                                            See reverse side
                              Case 17-12457-RAM           Doc 60      Filed 07/23/21      Page 7 of 8

Table 4 below shows a detailed projection of future estimated escrow activity of your escrow account transactions since your last
analysis as well as a projection of future escrow activity. The double asterisk (**) next to the required balance indicates the lowest
projected balance in the analysis. This low balance is used to determine the surplus or shortage in your escrow account at the
time of this analysis.

Table 4
                                                    Payments      Disbursements     Beginning          Required
Month                       Description             Estimate         Estimate        Balance            Balance
                            Starting Balance                                        $1,701.33         $1,193.99
October 2021                                           596.96             0.00       2,298.29          1,790.95
November 2021               COUNTY TAX                 596.96         1,621.59       1,273.66            766.32
December 2021                                          596.96             0.00       1,870.62          1,363.28
January 2022                                           596.96             0.00       2,467.58          1,960.24
February 2022                                          596.96             0.00       3,064.54          2,557.20
March 2022                                             596.96             0.00       3,661.50          3,154.16
April 2022                                             596.96             0.00       4,258.46          3,751.12
May 2022                                               596.96             0.00       4,855.42          4,348.08
June 2022                                              596.96             0.00       5,452.38          4,945.04
July 2022                   HAZARD INS                 596.96         4,960.00       1,089.34            582.00
July 2022                   FLOOD INS                    0.00           582.00         507.34              0.00**
August 2022                                            596.96             0.00       1,104.30            596.96
September 2022                                         596.96             0.00       1,701.26          1,193.92

If you wish to send a written inquiry about your account or dispute any of the information on this statement, please send it to the
address listed below for Notice of Error/Information Request. If you send your Notice of Error/Information Request to any other
address, it may not be processed in accordance with the guidelines established by the Real Estate Settlement Procedures Act
(RESPA).

Important Mailing Addresses:
           General Correspondence                       Payment Remittance                   Notice of Error/Information Request
PO Box 65250 Salt Lake City, UT 84165-0250 PO Box 65450 Salt Lake City, UT 84165-0450     PO Box 65277 Salt Lake City, UT 84165-0277

                                                         ¹ Refund Information

Although our analysis determined an overage in your escrow account, a check may not be issued. This may be due to one or
more of the following.

    •      An overage refund that exceeds your current escrow balance may not be refunded in one check. Funds currently
          available and held in escrow will be refunded, but any remaining difference between the previous refund and the full
          refund will be sent once the funds become available in the escrow account. If the additional funds are not available in the
          escrow account within 30 days of this statement, please contact us to review your account to determine if any additional
          refund is available to be sent. The refund amount from statement is a projection of the funds that will be in your account
          in the future, not the amount of the funds that are currently in your account.
    •      Overages are not refunded when an account is delinquent. Please review your payment history and due date for your
          account. If it is 90 days or greater past due, an escrow refund will not be sent until the payments have been made. Once
          your mortgage payments are current, please request a refund of your escrow overage amount. Your refund amount may
          vary at that time from the amount listed on this statement as additional escrow activity may change the amount eligible for
          a refund.


If your account is set up on a monthly automatic withdrawal payment option, your monthly payment withdrawal amount will be
updated according to the adjusted payment above once the escrow analysis becomes effective. If you have any questions or
concerns, please contact our Customer Service Department. Our toll-free number is 800-258-8602 and representatives are
available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8
a.m. to 2 p.m., Eastern Time. You may also visit our website at www.spservicing.com.

Sincerely,

Select Portfolio Servicing, Inc.

   Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                            seleccione/marque la opción 2.

        This information is intended for informational purposes only and is not considered an attempt to collect a debt.




                                                           See reverse side
Case 17-12457-RAM   Doc 60     Filed 07/23/21   Page 8 of 8




                    See reverse side
